SCHEDULE 14-C INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [] Definitive Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d) (2)) PRECISION AEROSPACE COMPONENTS, INC. (Name of Registrant as Specified In Its Charter) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PRECISION AEROSPACE COMPONENTS, INC. 2200 Arthur Kill Rd., Staten Island, New York 10309 NOTICE OF MAJORITY SHAREHOLDERS CONSENT October , 2009 To the Stockholders of Precision Aerospace Components, Inc.: This Notice and the accompanying Information Statement are being furnished to the stockholders of Precision Aerospace Components, Inc., a Delaware corporation (the “Company”), in connection with action taken by the holders of a majority of the issued and outstanding voting securities of the Company, approving, by written consent dated as of the 2nd day of October, 2009, the amendment of the Company's Certificate of Incorporation to effect a reverse split of the Company’s common stock, par value $0.001 per share (the “Common Stock”) of 1 for 500, so that every five hundred (500) outstanding shares of Common Stock before the reverse split shall represent one share of Common Stock after the reverse split. Following the determination of the exact amount of the reverse split (the “Reverse Split”) and upon the date of its effectiveness, both the Company’s common stock and the Company’s Series B Convertible Preferred Stock shall automatically (and without any action on the part of the holders) convert into the Company’s post conversion Common Stock.Upon the conversion, the present holders of the Company’s Series B Convertible Preferred Stock will hold approximately 96% of our issued and outstanding shares of common stock. The actions to be taken pursuant to the written consent shall be taken at such future date as determined by the Board of Directors, as evidenced by the filing of the Amendment with the Secretary of State of the State of Delaware, but in no event earlier than the 10th day after this Information Statement is so mailed or furnished. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Your vote or consent is not requested or required to approve these matters. The accompanying Information Statement is provided solely for your information. By order of the Board of Directors, Andrew S. Prince President and Chief Executive Officer Dated: October 5, 2009 2 INFORMATION STATEMENT
